NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with Fed. R. App. P. 32.1



                United States Court of Appeals
                                For the Seventh Circuit
                                Chicago, Illinois 60604

                              Submitted March 23, 2018 *
                               Decided March 23, 2018

                                        Before

                     KENNETH F. RIPPLE, Circuit Judge

                     ILANA DIAMOND ROVNER, Circuit Judge

                     AMY C. BARRETT, Circuit Judge

No. 16-4241

RUFUS EDWARD JONES,                               Appeal from the United States District
    Plaintiff-Appellant,                          Court for the Southern District of Illinois.

      v.                                          No. 16-cv-00386-SMY

SPARTA COMMUNITY HOSPITAL, et al.,                Staci M. Yandle,
     Defendants-Appellees.                        Judge.


                                      ORDER

       Rufus Jones, an Illinois parolee, was arrested and sent back to prison with
five months of his parole term remaining. While awaiting his final revocation hearing,
Jones dwelled in prison for almost six months, and ultimately beyond his original
projected discharge date. After Jones was acquitted and released, he brought suit



      * The defendants were not served with process in the district court and are not
participating in the appeal. We have agreed to decide this case without oral argument
because the brief and record adequately present the facts and legal arguments, and oral
argument would not significantly aid the court. See FED. R. APP. P. 34(a)(2)(C).
No. 16-4241                                                                           Page 2

against fifteen defendants under 42 U.S.C. § 1983. At screening, the district court
dismissed Jones’s amended complaint for failure to state a claim. We affirm.

       We review de novo the district court’s dismissal of the amended complaint.
See Perez v. Fenoglio, 792 F.3d 768, 776 (7th Cir. 2015). We liberally construe Jones’s
pro se complaint and accept its factual allegations as true, while drawing all reasonable
inferences in his favor. See Echols v. Craig, 855 F.3d 807, 812 (7th Cir. 2017). And because
Jones now elaborates on the factual allegations in his amended complaint, and his
elaborations are consistent with the pleadings, we consider that information in our
review. See Smoke Shop, LLC v. United States, 761 F.3d 779, 785–86 (7th Cir. 2014).

       Jones was sentenced to two years’ imprisonment for aggravated battery in a
public place. He served his first year in prison and then was released on parole for the
remainder of his term. After Jones completed seven months of parole, on July 26, 2014,
his ex-wife complained to the police that Jones had choked her. That same day, police
officers arrested Jones at his home without a warrant. One month later, a state’s
attorney informed the state criminal court that Jones had committed aggravated
domestic battery, thereby opening a criminal case against Jones.

       Jones waived his right to a preliminary parole-revocation hearing, and was taken
to Centralia Correctional Center to await his full revocation hearing before the Prison
Review Board. This hearing was originally scheduled for September 3, but it was
postponed for reasons that are unclear to us. Jones inquired when the hearing would be
rescheduled, and he was told that it was continued pending a December court hearing
in the domestic-battery case. On December 17, six days before Jones’s projected
discharge date, the state court issued a warrant for Jones’s arrest for domestic battery.

       December 23, Jones’s original projected discharge date, came and went. By
December 29 Jones was still in prison, and so he filed an emergency grievance. On his
grievance form the assigned counselor stated in response: “Per the Record office
supervisor, S. Waggoner, your time stopped when your warrant was issued. Once you
see the PRB and they reach a decision, you will get a discharge date calculation. . . . you
can’t be released until they reach a decision.”

       The Prison Review Board held Jones’s full revocation hearing on January 8, 2015.
We do not know the outcome, but on January 15, Jones was transferred from Centralia
to the Randolph County Sheriff’s Office pending the trial on the domestic-battery
charge. He stayed in the Sheriff’s custody until a jury found him not guilty in May 2015.
No. 16-4241                                                                         Page 3



        Jones then sued fifteen defendants under 42 U.S.C. § 1983, including prison
officials, state’s attorneys, his public defender, police officers, his ex-wife, and the
hospital where she was treated after the alleged domestic-battery incident. He primarily
brought claims under the Fourth, Eighth, and Fourteenth Amendments, as well as
under state law (such as conspiracy). At screening, the district judge dismissed Jones’s
first complaint for failure to state a claim, see 28 U.S.C. § 1915A(b)(1), and directed him
to include more factual allegations to flesh out his claims in an amended complaint.

        Jones filed an amended complaint. That pleading was a “nearly a verbatim
recitation of his original complaint,” with no additional information. So the judge
dismissed Jones’s complaint with prejudice “for failure to comply with an order of the
court, and thus for failure to state a plausible claim for relief.”

       Perhaps Jones’s strongest argument is that he stated a claim that his Eighth
Amendment rights were violated when he was imprisoned for a parole violation
beyond his date of discharge. An Eighth Amendment violation occurs when a prisoner
is held beyond his incarceration term “without penological justification, and . . . the
prolonged detention [i]s the result of the defendants’ deliberate indifference.” Armato v.
Grounds, 766 F.3d 713, 721 (7th Cir. 2014) (internal quotations omitted). Once the
warrant for Jones’s arrest for domestic battery was issued on December 17, 2014, his
term of parole was tolled until his final revocation hearing, which occurred on
January 8. See 730 ILCS 5/3-3-9(b); 20 ILL. ADMIN. CODE § 1610.150(h). He was then
released from Centralia on January 15. In other words, his parole term was tolled six
days before it was set to expire; it restarted after the revocation hearing and ended six
days later. But he was released seven days after his final revocation hearing, and so
plausibly was held for one day too long.

        That day matters only if Jones’s delayed release resulted from a defendant’s
deliberate indifference. To support his contention that certain defendants acted with
that state of mind, Jones attached to his amended complaint, and therefore
incorporated, the emergency grievance he filed on December 29. That form shows that
Centralia’s Record Office Supervisor, Stephanie Waggoner, was aware that he was
imprisoned while his parole term was tolled. But that does not allow an inference that
she, or any other defendant, was on notice that Jones would remain imprisoned after
the clock ran out on his parole weeks later. At the time Jones submitted his grievance,
his imprisonment for the parole violation was legitimate. And Jones has not identified
No. 16-4241                                                                          Page 4

who was personally responsible for delaying his release after his hearing. The district
court properly dismissed Jones’s Eighth Amendment claim.

        The judge appropriately dismissed the rest of Jones’s claims as well. First, even if
Jones was held past his release date, his Fourteenth Amendment claim fails because he
had adequate and available state-court remedies. See Armato, 766 F.3d at 721–22;
Toney-El v. Franzen, 777 F.2d 1224, 1228 (7th Cir. 1985). Second, Jones alleges that police
officers arrested him at his home without probable cause when they relied on
domestic-battery accusations from his ex-wife. But “probable cause just means a good
reason to act . . . it does not mean certainty, or even more likely than not, that a crime
has been committed.” Hanson v. Dane Cty., Wis., 608 F.3d 335, 338 (7th Cir. 2010). Jones’s
ex-wife’s accusations gave the police probable cause, see Askew v. City of Chicago, 440
F.3d 894, 895–96 (7th Cir. 2006). So Jones cannot state a claim against the officers who
arrested him, or against the state’s attorney who advised the officers to arrest him. And
third, Jones’s claim that there was a “conspiracy” between all defendants to deprive
him of Fourth and Fourteenth Amendment rights, without more, is merely a legal
conclusion. See Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555–56 (2007).

       Jones’s remaining arguments are waived because he did not present them first to
the district court. Alioto v. Town of Lisbon, 651 F.3d 715, 721 (7th Cir. 2011).

      We last note that before entering a dismissal with prejudice, the district judge
never addressed Jones’s state-law claims, and therefore impliedly relinquished
supplemental jurisdiction over them.

                                                                                AFFIRMED